DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on November 3, 2021 is acknowledged. Claims 1 and 3-16 are pending in this application. Claims 2 and 17-31 are cancelled.  No claims are amended. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1, 3-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,836,869 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 1, 3-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,918,619 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Birke et al. (Polysarcosine-containing copolymers: synthesis, characterization, self-assembly, and applications, Progress in Polymer Science, 21 (2018); 163-208). Birke disclose copolymers containing polysarcosine (pSar). It is noted that pSar is also known as N-methyl-glycine (Introduction, section 1.2). Table 5 discloses characteristics of pSar-b-polypeptide copolymers. Birke, however, does not disclose the polymer recited in Formula I but rather the concept of pSar and amino acid copolymers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615